Title: From Benjamin Franklin to David Hartley, 19 October 1779
From: Franklin, Benjamin
To: Hartley, David


Dear Sir,Passy Oct. 19. 1779.
Having just received the Passport desired for the Cartel to make use of the Port of Morlaix, I take this first Opportunity of sending it to you, in hopes of releasing by more expeditious Voyages the poor Prisoners on both Sides before the Severity of Winter comes on. Besides those released on Parole, we have now more English Prisoners than you have Americans. In those Releases we have relied on the honour & Humanity of the Board and I am persuaded we shall not find ourselves deceived. You will always see me ready in every Step that may soften the Rigours of War to give the first Demonstrations of that Confidence which naturally opens by Degrees the way to Peace. With great Esteem and Affection I am ever Dear Sir, Your most obedient & most humble Servant
B Franklin
D. Hartley Esqr.(Duplicate)
 
Endorsed: DF Oct 19 1779
